
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 870
		IN THE HOUSE OF REPRESENTATIVES
		
			October 26, 2009
			Mr. Price of Georgia
			 (for himself, Mr. Pence,
			 Mrs. Blackburn,
			 Mr. Akin, Mr. Austria, Mrs.
			 Bachmann, Mr. Bachus,
			 Mr. Bartlett,
			 Mr. Barton of Texas,
			 Mr. Bilbray,
			 Mr. Bilirakis,
			 Mr. Bishop of Utah,
			 Mr. Bonner,
			 Mr. Brady of Texas,
			 Mr. Broun of Georgia,
			 Mr. Brown of South Carolina,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Burton of Indiana,
			 Mr. Cantor,
			 Mr. Campbell,
			 Mr. Carter,
			 Mr. Cassidy,
			 Mr. Chaffetz,
			 Mr. Coffman of Colorado,
			 Mr. Cole, Mr. Culberson, Mr.
			 Davis of Kentucky, Ms.
			 Fallin, Mr. Forbes,
			 Mr. Franks of Arizona,
			 Ms. Granger,
			 Mr. Gingrey of Georgia,
			 Mr. Gohmert,
			 Mr. Graves,
			 Mr. Hall of Texas,
			 Mr. Harper,
			 Mr. Hensarling,
			 Mr. Herger,
			 Mr. Hoekstra,
			 Mr. Hunter,
			 Mr. Issa, Ms. Jenkins, Mr. Sam
			 Johnson of Texas, Mr.
			 Jones, Mr. Jordan of Ohio,
			 Mr. King of Iowa,
			 Mr. Kline of Minnesota,
			 Mr. Lamborn,
			 Mr. Latta,
			 Mr. Luetkemeyer,
			 Mrs. Lummis,
			 Mr. McCaul,
			 Mr. McClintock,
			 Mr. McHenry,
			 Mr. McKeon,
			 Mr. Marchant,
			 Mr. Miller of Florida,
			 Mr. Moran of Kansas,
			 Mrs. Myrick,
			 Mr. Neugebauer,
			 Mr. Olson,
			 Mr. Paulsen,
			 Mr. Pitts,
			 Mr. Posey,
			 Mr. Roe of Tennessee,
			 Mr. Rooney,
			 Mr. Ryan of Wisconsin,
			 Mrs. Schmidt,
			 Mr. Shimkus,
			 Mr. Smith of Texas,
			 Mr. Souder,
			 Mr. Stearns,
			 Mr. Sullivan,
			 Mr. Wamp, Mr. Westmoreland, and
			 Mr. Wilson of South Carolina)
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing gratitude and appreciation to
		  the individuals and families who participated in the Taxpayer March on
		  Washington on September 12, 2009.
	
	
		Whereas, on September 12, 2009, hundreds of thousands of
			 American patriots, who refuse to sit idly by as the Federal Government advances
			 skyrocketing deficits, taxpayer-funded bailouts, pork-barrel projects,
			 burdensome taxes, unaccountable policy czars, command-and-control energy
			 policy, and a government takeover of health care, came to Washington, DC, to
			 show their disapproval;
		Whereas individuals also wanted to convey their
			 displeasure with the future tax increases that will be required to pay for
			 deficit-financed spending;
		Whereas these individuals understand that the fundamental
			 American principles of limited government and personal liberty are under direct
			 assault;
		Whereas this dedicated group of freedom-loving Americans
			 believe in open, accountable, responsible, constitutionally based
			 government;
		Whereas hundreds of buses, multiple caravans of cars from
			 across the country, and many individually chartered flights, as well as
			 thousands of lone-traveling cars and trucks, brought these patriots to
			 Washington, DC, solely for this event;
		Whereas these individuals endured considerable personal
			 expense to get to the march, including transportation and lodging expenses, as
			 well as lost wages in many instances;
		Whereas estimates of the number of people who peacefully
			 marched from Freedom Plaza to the West Front of the U.S. Capitol on September
			 12, 2009, range as high as 1,700,000 marchers;
		Whereas all 50 States were represented in the
			 march;
		Whereas this event is considered to be the largest ever
			 gathering of fiscal conservatives in Washington, DC;
		Whereas special accolades are due to the grassroots
			 citizens organizations across the country who helped individuals exercise their
			 constitutionally protected First Amendment rights in the Nation’s capital;
			 and
		Whereas when the current trends of government expansion
			 and freedom retrenchment are reversed, it will be due in large part to the
			 efforts of the hundreds of thousands who marched on Washington, DC, on
			 September 12, 2009: Now, therefore, be it
		
	
		That the House of Representatives expresses
			 its gratitude and appreciation to the hundreds of thousands of people who
			 marched on Washington, DC, on September 12, 2009, to show their love of liberty
			 and their grievance with recent government actions.
		
